Citation Nr: 0530600	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  03-06 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for bilateral hearing loss, from October 26, 
2001 to October 7, 2004.  

2.  Entitlement to a disability evaluation in excess of 30 
percent for bilateral hearing loss on and after October 8, 
2004.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The appellant had active military service from September 1950 
to October 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2002 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Boston, Massachusetts.                 

By a September 2004 action, the Board remanded this case for 
additional development.


FINDINGS OF FACT

1.  On a VA audiometry examination in January 2002, the 
appellant's average right ear pure tone air conduction 
threshold for frequencies of 1,000, 2,000, 3,000, and 4,000 
Hertz (pertinent frequencies) was 31.25 decibels; his speech 
discrimination was 100 percent correct in the right ear 
(Level I).  

2.  On a VA audiometry examination in January 2002, the 
appellant's average left ear pure tone air conduction 
threshold for the pertinent frequencies was 110 decibels; his 
speech discrimination was zero percent correct in the left 
ear (Level XI).  

3. On a VA audiometry examination, dated on October 8, 2004, 
the appellant's average right ear pure tone air conduction 
threshold for the pertinent frequencies was 60 decibels; his 
speech discrimination was 96 percent correct in the right 
ear (although these audiological findings translate into 
Level II hearing loss, the RO assigned Level IV hearing 
loss).

4.  On a VA audiometry examination dated on October 8, 2004, 
the appellant's average left ear pure tone air conduction 
threshold for the pertinent frequencies was 105+ decibels; 
his speech discrimination was zero percent correct in the 
left ear (Level XI).


CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation in 
excess of 10 percent for bilateral hearing loss, for the 
period of time from October 26, 2001 to October 7, 2004, have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2005).   

2.  From October 8, 2004, the criteria for a disability 
evaluation in excess of 30 percent for bilateral hearing loss 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  VCAA includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits and which evidence, if any, the claimant is 
expected to obtain and submit, and which evidence will be 
retrieved by VA.  See 38 U.S.C.A. § 5103(a), (b); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).



Duty to Notify

In October 2001, the appellant filed a claim of entitlement 
to service connection for bilateral hearing loss.  By a 
January 2002 rating decision, the RO granted the appellant's 
claim for service connection for bilateral hearing loss and 
assigned a 10 percent disability rating, effective from 
October 26, 2001.  The appellant disagreed with the 
evaluation and initiated an appeal.  In a June 2005 rating 
decision, the RO increased the disability rating for the 
appellant's service-connected bilateral hearing loss from 10 
percent to 30 percent disabling, effective from October 8, 
2004.    

It has been determined by VA's Office of the General Counsel 
that, when a claim is granted and the veteran submits a 
notice of disagreement as to a "downstream element" of such 
claim, such as the rating percentage, notice under 38 
U.S.C.A. § 5103(a) is not required as to the secondary claim 
raised in the notice of disagreement.  See VAOPGCPREC 8-03; 
69 Fed. Reg. 25180 (2004).  Instead, it was concluded that 
the RO's only obligation under such circumstances is to 
develop or review the claim and, if the disagreement remains 
unresolved, to issue a statement of the case.  Id.  Such was 
done in the present case.  Thus, it is not necessary to 
scrutinize the quality of notice afforded the appellant, as 
notice was not required for the issues of entitlement to an 
initial disability evaluation in excess of 10 percent for 
bilateral hearing loss, from October 26, 2001 to October 7, 
2004, and entitlement to a disability evaluation in excess of 
30 percent on and after October 8, 2004.   


Duty to Assist

The VCAA also provides that VA will make reasonable efforts 
to help the veteran obtain evidence necessary to substantiate 
a claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VA's duty 
includes making efforts to obtain his service medical 
records, if relevant to the claim; other relevant records 
pertaining to service; VA medical records; and any other 
relevant records held by any other source.  The veteran is 
also required to provide the information necessary to obtain 
this evidence, including authorizations for the release of 
medical records.  In a claim for disability compensation, VA 
will provide a medical examination which includes a review of 
the evidence of record if VA determines it is necessary to 
decide the claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 
3.159.

In regard to the issues on appeal, there is no indication 
that there is additional evidence that has not been obtained 
and that would be pertinent to the present claims.  The 
appellant's VA post service clinical records are associated 
with the claims file.  In addition, the appellant underwent 
VA examinations for his bilateral hearing loss in January 
2002 and October 2004.  Therefore, based on the foregoing, 
the Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
appellant in developing the facts pertinent to his claims.  
Accordingly, the appellant will not be prejudiced as a result 
of the Board proceeding to the merits of the claims.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).      


II.  Factual Background

In January 2002, the appellant underwent a VA audiological 
evaluation which was conducted by QTC services.  The 
audiological examination revealed that the appellant had pure 
tone air conduction threshold levels in the right ear at 500, 
1,000, 2,000, 3,000, and 4,000 Hertz as follows: 25, 20, 30, 
35, and 40 decibels, respectively, with a pure tone average 
of 31.25 decibels.  In the left ear for the same frequencies, 
he had pure tone air conduction threshold levels of 110, 110, 
110, 110, and 110 decibels, with a pure tone average of 110 
decibels.  Speech discrimination percentages were 100 percent 
in his right ear and zero percent in his left ear.  The 
examiner interpreted the results as showing a mild 
sensorineural hearing loss in the right ear, and no 
demonstrable hearing in the left ear.  

By a January 2002 rating action, the RO granted the 
appellant's claim for service connection for bilateral 
hearing loss.  At that time, the RO assigned a 10 percent 
disability rating under Diagnostic Code 6100, effective from 
October 26, 2001, for the appellant's service-connected 
bilateral hearing loss.  

In September 2003, the RO received VA Medical Center (VAMC) 
outpatient treatment records, from January 2002 to September 
2003.  The records show treatment for unrelated disorders.  

In May 2004, a hearing was conducted at the RO before the 
undersigned Board member.  At that time, the appellant 
testified that he was completely deaf in his left ear and 
that he had to read lips in order to understand what people 
were saying.  The appellant stated that since his last VA 
examination in January 2002, his bilateral hearing loss had 
increased in severity.  Thus, by a September 2004 decision, 
the Board remanded this case and directed the RO to schedule 
the appellant for a VA audiology examination in order to 
ascertain the severity of his bilateral hearing loss.  

As per the Board's September 2004 remand decision, on October 
8, 2004, the appellant underwent a VA audiological 
examination.  The audiological examination revealed that the 
appellant had pure tone air conduction threshold levels in 
the right ear at 500, 1,000, 2,000, 3,000, and 4,000 Hertz as 
follows: 30, 35, 60, 65, and 80 decibels, respectively, with 
a pure tone average of 60 decibels.  In the left ear for the 
same frequencies, he had pure tone air conduction threshold 
levels of 105+, 105+, 105+, 105+, and 105+ decibels, with a 
pure tone average of 105+ decibels.  Speech discrimination 
percentages were 96 percent in his right ear and zero percent 
in his left ear.  The examiner interpreted the results as 
showing mild to severe sensorineural hearing loss in the 
right ear, and profound hearing loss in the left ear.   

By a June 2005 rating action, the RO increased the disability 
rating for the appellant's service-connected bilateral 
hearing loss, from 10 percent to 30 percent disabling under 
Diagnostic Code 6100, effective from October 8, 2004.  






III.  Analysis

VA assigns disability evaluations in accordance with the 
Schedule for Rating Disabilities which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2005).  When the issue involves a claim for an 
increased rating for hearing loss, the applicable rating will 
be determined by applying the numerical values listed in the 
audiometric examination report to the applicable rating 
tables.  38 C.F.R. § 4.85.  It should be emphasized that 
"assignment of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered."  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
rule articulated in Francisco did not apply to the assignment 
of an initial rating for a disability following an initial 
award of service connection for that disability.  Id.; 
Francisco, 7 Vet. App. at 58.  In Fenderson, the Court also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 119.

In the January 2002 rating action, the appellant's claim for 
entitlement to service connection for bilateral hearing loss 
was granted and a 10 percent disability rating was assigned 
under Diagnostic Code 6100, effective from October 26, 2001.  
As the appellant took issue with the initial rating assigned 
following the grant of service connection, separate ratings 
may be assigned for separate periods of time based on the 
facts found.  See Fenderson, 12 Vet. App. at 119.  Thus, 
given that the RO in a June 2005 rating action, increased the 
disability rating for the appellant's service-connected 
bilateral hearing loss from 10 percent to 30 percent 
disabling under Diagnostic Code 6100, effective from October 
8, 2004, the issues on appeal have been characterized as the 
following: (1) entitlement to an initial disability 
evaluation in excess of 10 percent for bilateral hearing 
loss, from October 26, 2001 to October 7, 2004, and (2) 
entitlement to a disability evaluation in excess of 30 
percent for bilateral hearing loss on and after October 8, 
2004.  Accordingly, the Board must evaluate the relevant 
evidence since October 2001.  

Evaluations of defective hearing range from noncompensable to 
100 percent and are based on organic impairment of hearing 
acuity as demonstrated by the results of speech 
discrimination tests together with average hearing 
thresholds, with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies of 
1,000, 2,000, 3,000, and 4,000 cycles per second.  To 
evaluate the degree of disability from service-connected 
hearing loss, the rating schedule establishes 11 auditory 
acuity levels, designated level I, for essentially normal 
acuity, through level XI for profound deafness.  See 38 
C.F.R. § 4.85 (2005).

In accordance with 38 C.F.R. § 4.86, there is an alternative 
rating method which may be used when the pure tone threshold 
at each of the four specified frequencies (1,000, 2,000, 
3,000, and 4,000 Hertz) is 55 decibels or more, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  Each ear will be 
evaluated separately.  Additionally, when the pure tone 
threshold is 30 decibels or less at 1,000 Hertz, and 70 
decibels or more at 2,000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86 (2005).

In regard to the appellant's claim for entitlement to an 
initial disability evaluation in excess of 10 percent for 
bilateral hearing loss, from October 26, 2001 to October 7, 
2004, the Board notes that the only pertinent evidence of 
record from that period of time is the January 2002 VA 
audiological examination report.  The audiological findings 
from the appellant's January 2002 VA audiological evaluation 
translate into Level I hearing loss for the right ear and 
Level XI hearing loss in the left ear.  See 38 C.F.R. § 4.85.  
Numeric designations I and XI correspond to a 10 percent 
disability rating under Diagnostic Code 6100.  See 38 C.F.R. 
§ 4.85, Diagnostic Code 6100.     

In the appellant's May 2004 Travel Board hearing, the 
appellant reported that he was completely deaf in his left 
ear and that he had to read lips in order to understand what 
people were saying.  He also indicated that his hearing was 
continuing to worsen.  

As previously stated, the rating criteria provides for rating 
exceptional patterns of hearing impairment under the 
provisions of 38 C.F.R. § 4.86.  In regard to the appellant's 
right ear, the appellant's test results do not demonstrate 
either (1) a pure tone threshold of 55 decibels or more in 
all four frequencies, or (2) a pure tone threshold of 70 
decibels or more at 2,000 Hertz.  Thus, the appellant is not 
entitled to consideration under 38 C.F.R. § 4.86 for 
exceptional patters of hearing impairment in the right ear 
for the period of time from October 26, 2001 to October 7, 
2004.  However, the appellant is entitled to consideration 
under 38 C.F.R. § 4.86 for exceptional patters of hearing 
impairment in the left ear for the period of time from 
October 26, 2001 to October 7, 2004.  In this regard, upon a 
review of the appellant's January 2002 VA audiological 
examination report, the pure tone threshold in each of the 
four specified frequencies was greater than 55 in the left 
ear.  Thus, when the January 2002 VA audiological examination 
results for the left ear are applied to Table VIA, a Level XI 
designation again results; once again yielding a 10 percent 
evaluation.     

As stated above, the assignment of disability evaluations for 
hearing impairment is a purely mechanical application of the 
rating criteria.  See Lendenmann, 3 Vet. App. at 349.  Thus, 
based on the aforementioned audiometric findings, the 10 
percent evaluation in effect for the appellant's service-
connected bilateral hearing loss, for the period of time from 
October 26, 2001 to October 7, 2004, is appropriate, and 
entitlement to an initial evaluation in excess of 10 percent 
for the period of time from October 26, 2001 to October 7, 
2004, is not warranted.  The 10 percent disability evaluation 
is the highest rating warranted for the period of time from 
October 26, 2001 to October 7, 2004.  See Fenderson, 12 Vet. 
App. at 119.

In regard to the appellant's claim for entitlement to a 
disability evaluation in excess of 30 percent for bilateral 
hearing loss on and after October 8, 2004, the Board notes 
that the audiological findings from the appellant's October 
8, 2004 VA audiological evaluation translate into Level II 
hearing loss for the right ear and Level XI hearing loss in 
the left ear.  See 38 C.F.R. § 4.85, Table VI.  Specifically, 
in regard to the appellant's right ear, in the October 8, 
2004 VA audiometry examination, the appellant's average right 
ear pure tone air conduction threshold for the pertinent 
frequencies was 60 decibels; his speech discrimination was 96 
percent correct in the right ear.  When these results for the 
right ear are applied to Table VI, a Level II designation 
results.  However, although the appellant's right ear test 
results do not demonstrate either a pure tone threshold of 55 
decibels or more in all four frequencies, or a pure tone 
threshold of 30 decibels or less at 1,000 Hertz and a pure 
tone threshold of 70 decibels or more at 2,000 Hertz, it 
appears that the RO applied the right ear test results to 
Table VIA, resulting in a Level IV designation.  Thus, the RO 
has assigned an auditory acuity level (Level IV) that 
benefits the appellant beyond what the rating schedule 
provides for in such circumstances.   

In regard to the appellant's left ear, the appellant is 
entitled to consideration under 38 C.F.R. § 4.86 for 
exceptional patters of hearing impairment in the left ear 
since October 8, 2004.  Upon a review of the appellant's 
October 8, 2004 VA audiological examination report, the pure 
tone threshold in each of the four specified frequencies was 
greater than 55 in the left ear.  Thus, when the October 8, 
2004 VA audiological examination results for the left ear are 
applied to Table VIA, a Level XI designation again results.  
Therefore, in light of the above, numeric designations IV and 
XI correspond to a 30 percent disability rating under 
Diagnostic Code 6100.  See 38 C.F.R. § 4.85, Diagnostic Code 
6100.  Accordingly, the 30 percent evaluation in effect since 
October 8, 2004, for the appellant's service-connected 
bilateral hearing loss is appropriate, and entitlement to an 
evaluation in excess of 30 percent for the appellant's 
bilateral hearing loss, from October 8, 2004, is not 
warranted.  See Fenderson, 12 Vet. App. at 119.




Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt.  However, since the 
preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine does not apply.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to an initial disability evaluation in excess of 
10 percent for bilateral hearing loss, from October 26, 2001 
to October 7, 2004, is denied.  

Entitlement to a disability evaluation in excess of 30 
percent for bilateral hearing loss from October 8, 2004, is 
denied.   






	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


